Citation Nr: 0120406	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  95-37 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right hip disability 
manifested by pain, to include arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran served on active duty for training from November 
1983 until March 1984.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1995 rating 
decision of the Department of Veteran Affairs (VA), Regional 
Office (RO) in St. Louis, Missouri, that denied service 
connection for right hip pain.  The May 1995 rating decision 
also granted service connection for hemorrhoids, which 
conferred veteran status to the appellant.  In August 1995, 
the RO expanded the denial of service connection for a right 
hip disability to include arthritis.

In May 1997, the Board remanded this claim for further 
development.  The requested development has been completed.  
During the course of these proceedings, the veteran also 
perfected an appeal of an August 1999 rating decision that 
granted a 10 percent evaluation for service connected 
hemorrhoids.  However, in December 2000 correspondence, the 
veteran stated that she sought to withdraw her claim for an 
increased evaluation for hemorrhoids.  Accordingly, that 
issue is not before the Board at this time.  

The veteran also initiated appellate review regarding the 
assignment of an effective date for the grant of a 10 percent 
evaluation for hemorrhoids contained in the August 1999 
rating decision.  However, the veteran did not submit a 
timely substantive appeal.  In a July 2001 decision letter, 
the RO informed the veteran of her failure to submit a timely 
substantive appeal, which complies with the United States 
Court of Appeals for Veterans Claims (Court) decision that 
held that the Board cannot, in the first instance, decline 
jurisdiction for a lack of timeliness.  Marsh v. West, 11 
Vet. App. 468 (1998).  The issue of an earlier effective date 
for this disability is thus not before the Board.



FINDINGS OF FACT

1.  Service medical records show that the veteran had 
complaints of right hip pain, but X-rays and a bone scan 
taken during service did not show abnormalities.

2.  The veteran has been diagnosed with arthritis of the 
right hip; no evidence relates the current right hip disorder 
to her active military service.

3.  The veteran has not had continuity of symptomatology of 
right hip pain following that noted in service medical 
records from 1984 to the time of her claim made 10 years 
later.

4.  Arthritis was not manifested either in service or within 
one year following separation from service.


CONCLUSION OF LAW

A right hip disability, to include arthritis, was not 
incurred in or aggravated by service, nor can such be 
presumed the result of service.  38 U.S.C.A. §§  1131, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," 38 U.S.C.A. § 5103A (West 
Supp. 2001) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

In this case the RO fulfilled its obligation to the veteran 
under the precepts of the Act.  In a March 2001 
correspondence, the RO informed her of the Act and the VA's 
heightened obligations.  Moreover, a statement of the case 
was issued in October 1995 and supplemental statements of the 
case were issued thereafter, which informed the veteran of 
the information currently in VA's possession and the 
information needed to successfully prosecute this claim.  The 
March 2001 correspondence again reminded the veteran of this 
information.  The veteran was provided a VA examination in 
June 1998 as a result of the Board's May 1997 remand.  She 
has not identified any further information not of record that 
would assist in the development of this claim, and further 
action on the part of the VA does not appear to be warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  Active service includes active duty 
for training, but not inactive duty for training.  
38 U.S.C.A. § 101(24).  Service connection may only be 
granted for residuals of an injury received during inactive 
duty for training; service connection is not amenable for 
diseases first noted during inactive duty for training.  38 
U.S.C.A. § 1131; 38 U.S.C.A. § 101(24).

With respect to a chronic disability subject to presumptive 
service connection, such as arthritis, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period, one year, is sufficient to 
establish service connection for veterans with 90 days or 
more of active service.  See 38 C.F.R. §§ 3.307, 3.309; Traut 
v. Brown, 6 Vet. App. 498, 502 (1994).  A claim may also be 
granted based upon the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The veteran's central contention is that as a result of an 
injury to her right hip during her active duty for training 
she currently has a right hip disability, including 
arthritis.  She informed an RO hearing officer in December 
1995 that sometime during her advanced individual training 
she was on a night firing range during an exercise.  As part 
of the exercise she had to ascend a wall, and because of her 
short stature, she fell off the wall onto her rifle.  She 
testified that the wall was much taller than she was.  She 
stated that she went to sick call the next morning, and from 
there she proceeded to a hospital.  The veteran also 
testified that during her inactive duty for training service 
she regularly saw a physician, a Dr. Theobold, for her hip 
problems, and that he diagnosed arthritis.  

The service medical records include a June 1983 enlistment 
examination report that is negative for any orthopedic 
disabilities; lower extremities were noted to be normal.  
Service medical records show that in February 1984, the 
veteran sought treatment for unresolved right hip pain, which 
she reported had begun some three weeks earlier.  The veteran 
denied any specific injury.  The service department clinician 
noted that the veteran had an ataxic gait, and she was 
assessed with unresolved right hip pain.  Another February 
1984 record contains a diagnosis of right hip flexor/abductor 
strain.  Both an X-ray and a bone scan were normal.  A March 
1984 follow-up physical therapy record notes that the veteran 
had improved.

In March 1987, the veteran was provided a quadrennial 
examination for her reserve duties.  While she reported an 
injury that occurred during training, her orthopedic system 
was described as normal by the service department examiner.  
An August 1989 entry in a service medical record drafted by 
Dr. Theobold notes that the veteran had acute lumbar strain.  

In January 1995, the veteran sought private treatment for hip 
pain she related as having had for 10 years.  Range of motion 
of the right hip was described as reduced because of pain, 
and she was diagnosed with right hip arthralgia.  That 
diagnosis was continued in a May 1995 report.  

A June 1995 treatment record from Kongsak Tanphaichitr, M.D., 
reflects that this was the veteran's first visit.  She 
informed him that she fell off a wall 11 years previously, 
and that she was diagnosed with an inflammation of the right 
hip by a military physician.  She stated that she did not 
then have a fracture.  At the time of the June 1995 
treatment, she complained of tenderness and had some 
swelling.  She related that she could not stand for any 
length of time.  The physician noted that the hip pain was 
possibly early degenerative joint disease, possibly related 
to her history of the in-service injury.  A June 1995 X-ray 
report from Christian Hospital shows that the veteran had 
moderate degenerative changes in the right hip joint with 
subchondral sclerosis.  A July 1995 follow-up record from Dr. 
Tanphaichitr notes that degenerative joint disease would be 
unusual in someone the veteran's age, and that her diagnosis 
would be compatible with the injury she reported.

As a result of the Board's May 1997 remand, the veteran was 
provided a VA orthopedic examination to determine the 
etiology of her right hip disability.  Initially, the 
examiner stated that he reviewed the veteran's claims file.  
The veteran informed him that she had injured her right hip 
after falling about six feet off a wall onto the ground.  The 
examiner noted that service medical records showed the in-
service treatment, but that the veteran reported then that 
there was no specific injury.  The examiner also commented on 
the February 1984 X-ray and bone scan, which did not show any 
abnormality.  The examiner also made reference to a 1988 
stress test for a cardiovascular problem, and the absence of 
any complaints related to the hip.  

Objectively, flexion of the right hip was to 45 degrees, 
whereas flexion of the left hip was to 125 degrees.  The 
veteran displayed a facial grimace when an area was lightly 
palpated through thick jeans.  However, she was also able to 
ambulate without limping.  The examiner stated that while 
past X-rays showed mild degenerative joint disease, current 
X-rays did not show significant degeneration.  The examiner 
concluded that it did not appear that present complaints were 
related to the in-service complaints.  The examiner stated 
that a sprain or hip flexor condition reported in service 
could be considered transient.  He explained that the 
negative X-ray and bone scan tests in February 1984 indicated 
that no significant traumatic incident occurred that would 
account for the current level of pain.  An apparent 
supervisory VA physician reviewed the VA examination report, 
commenting that the examination was complete and the history 
taken was clear and specific.  Conceding that he did not 
examine the veteran, the supervisory physician noted that he 
agreed with the conclusions.

In light of the above evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Initially, there is no evidence that the veteran had 
manifestations ever attributable to arthritis either during 
her active duty for training or within one year following her 
March 1984 separation.  As such, arthritis of the right hip 
cannot be presumed the result of service under 38 C.F.R. 
§ 3.307 and § 3.309.

The preponderance of the evidence is also against the claim 
on a direct basis.  In this regard, the Board concedes that 
the June 1995 private treatment records facially appear to 
give some support to the theory advanced by the veteran, that 
a current diagnosis of arthritis was caused by an in-service 
injury.  However, the physician who drafted that report did 
not have the opportunity to review the claims file or service 
medical records.  In large part, that opinion appears to have 
been made on the basis of the veteran's statements.  While 
she reported to that physician a history of pain since that 
noted in service medical records, no complaints were 
thereafter recorded in service medical records, particularly 
periodic examination reports generated during reserve 
service.  To the contrary, these examination reports showed a 
normal orthopedic system.  That physician could not then make 
an informed opinion, and he did not comment on the absence of 
clinical evidence of an injury during service, via the 
negative X-ray and bone scan reports. 

In contrast, the examiner who conducted the June 1998 VA 
examination had the opportunity to fully review the veteran's 
records.  He commented on the X-ray and bone scan reports, as 
well as the absence of continuity of symptomatology from the 
1984 treatment to the time of this claim made one decade 
later.  The Board finds this opinion more probative because 
it was made after reviewing the medical evidence of record, 
in particular, the evidence recorded contemporaneous with the 
treatment for hip pain during service.  The VA examiner 
discounted any possible relationship between the in-service 
complaints and current problems.

Finally, the Board acknowledges that the veteran informed the 
RO hearing officer that Dr. Theobold treated her for hip pain 
during her inactive duty for training service.  As noted 
above, service medical records contain a sick call slip 
signed by Dr. Theobold.  However, this reflects that the 
veteran then had acute lumbar strain in August 1989; no 
reference to hip pain or arthritis in the hip is contained in 
these records.  

For the above reasons, the Board finds that the preponderance 
of the evidence is against this claim.  The evidence is not 
in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2000).  


ORDER

Service connection for a right hip disorder, to include 
arthritis, is denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals


 

